DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 15-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites that at least one predetermined sensory task is designed to cause an EEG sensing device to acquire EEG time series signal data that is processed to provide a statistical predictive model of a particular disease state or injury. It is unclear how a sensory task would be designed to cause an EEG sensing device to process data in a particular way. As best understood by the Specification, the sensory task itself does 
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 8-11, 15-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 8, the claim recites a system configured to perform a series of steps or acts, including processing a subject’s EEG signal data to create a noninvasive biomarker. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of creating a biomarker from acquired EEG signal data sets forth a judicial exception. This step describes a correlation or relationship between EEG signal data of a subject and a naturally occurring biomarker. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Furthermore, the claim recites diagnosing a disease state of a subject’s brain and nervous system by classifying a noninvasive biomarker into a biomarker state or class based on a predetermined cut-point (i.e. a threshold). This type of step is directed to a mental process, which has been found by the courts to be an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides using a generically claimed feature extraction system to perform the abstract idea of creating a naturally occurring biomarker via mathematical processing, or diagnosing a disease state of the subject’s brain and nervous system by classifying the noninvasive biomarker based on a threshold, the claim recites the additional element of a portable EEG sensing device. Portable EEG sensing devices configured to acquire a subject’s EEG signal data are well-understood, routine and conventional for those in the field of medical 
The claim remains directed to non-statutory subject matter in that the judicial exception is not tied to a practical application. There is no special machine or structure required to perform the judicial exception, nor is any type of output provided to a user. The system merely acquires EEG data, and generically “processes” and “classifies” the EEG data by extracting information from the EEG data and measuring changes within the EEG data.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount 
The same rationale applies for claim 16. The claimed method claim is drawn to the same abstract idea as that discussed with respect to claim 8.
The dependent claims also fail to add something more to the abstract independent claim as they generally recite highly general method steps performed by the feature extraction system. The processing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-11, 15-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al.’913 (WO 2010/147913 – previously cited) further in view of Tan et al.’697 (US Pub No. 2007/0185697).
Regarding claim 8, Figure 1 of Simon et al.’913 discloses a system for assessing the state or function of a subject’s brain (see TITLE and ABSTRACT), the system comprising: a portable EEG sensing device 12 (also see Figure 6A and page 18, lines 26-30) that acquires EEG time series signal data from a subject during sensory challenge testing including at least one predetermined sensory task that requires a response from the subject and that is designed to cause said EEG sensing device to acquire EEG time series signal data capable of providing a statistical predictive model of a particular disease state or injury 
It is noted that the system is capable of being used on the subject while the subject performs a sensory challenge (see the ABSTRACT of Simon et al.’913 which explicitly states using the system while the subject performs sensory and/or cognitive tasks). Furthermore, in order for the system to measure an extracted EEG feature or EEG features from the measured block of EEG time series signal data, the feature extraction system would inherently need to extract at least one EEG feature from the measured block of EEG time series signal data.
While Simon et al.’913 discloses that its feature extraction system is configured to create multi-modal classifiers for classifying biomarkers into a biomarker state or class (page 5, lines 7-13, page 12, lines 13-25, page 26, lines 8-15), Simon et al.’913 fails to explicitly recite that the feature extraction system is further configured to diagnose a disease state of the subject’s brain and nervous system by applying at least one predetermined cut-point to separate EEG results in a statistical predictive model for a feature, 

Regarding claim 10, Figure 10A of Simon et al.’913 discloses that the EEG features include a relative power spectral density within an 18<=f<= 20 Hz frequency range of a measured EEG time series signal when conducting the predetermined sensory task on the subject. It is noted that each of the figures of Simon et al.’913 depicting a relative power spectral density measurement include a relative power spectral density measurement within a frequency range of 0-30Hz, which includes a frequency range of 18-20Hz. Regarding the limitation that the feature extraction system further establishes the predetermined cut-point between 0 and 100 percent of the relative power spectral density across the 18-20Hz range, the cut-point (as taught by Tan et al.’697) would inherently be between 0-100 percent as this covers the entire range of possible cut-points. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, through routine optimization, to have determined the optimum cut-point.
Regarding claim 11, the noninvasive biomarker comprises statistically significant EEG features of Alzheimer’s Disease (see ABSTRACT, and page 53, Example 6). Official notice is taken that statistically significant features are typically based on p-values of a statistical significance test (see, for example, section [0165] of Shuler'011 - US Pub No. 2008/0208011, and section [0030] of Hargrove et al.'441 -- US Pub No. 2010/0324441 – each previously cited).

Regarding claims 16-19, 21, and 23, the sections of Simon et al.’913 cited above, as modified by Tan et al.’697, disclose a method of assessing the state or function of a subject’s brain comprising the method steps set forth in the claims.

Response to Arguments
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered and are not persuasive. While the Applicant has amended some language from previously examined claims 14 and 20 into claims 8 and 16, respectively, the portions of claims 14 and 20 amended into the independent claims are still recited at a high level of generality. The mere step of diagnosing by classifying a parameter into a particular class based on a threshold still recites the Abstract Idea of a process that is capable of being performed in the human mind.
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the arguments do not apply to the current combination of references being used in the rejection. Simon teaches building multi-modal classifiers (which, as taught by Simon, are statistical predictive models), but fails to provide details as to how the classifiers are built. Tan teaches a method for building multi-modal classifiers that utilizes pre-determined cut points to separate EEG results into one of a plurality of classes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791